Order of Immediate Suspension
[¶1] Pursuant to Rule 17 of the Wyoming Rules of Disciplinary Procedure, Bar Counsel for the Wyoming State Bar filed, on June 15, 2017, a “Petition for Immediate Suspension of Attorney.” After a careful review of the petition, the “Affidavit of Bar Counsel in Support of Petition for Immediate Suspension of Attorney,” the materials attached thereto, the “Correction to Affidavit of Bar Counsel in Support of Petition for Immediate Suspension of Attorney,” the “Supplemental Affidavit of Bar Counsel in Support of Petition for Immediate Suspension of Attorney,” and the file, this Court finds and concludes that the petition for immediate suspension should be granted and that Respondent should be suspended from the practice of law pending resolution of the formal charges that have been, or will be, filed against him. It is, therefore,
[¶2] ADJUDGED AND ORDERED that, effective immediately, Respondent Thomas John Whitney, shall be, and hereby is, suspended from the practice of law, pending final resolution of the formal charges that have been, or will be, filed against him; and it is further
[¶8] ORDERED that, during the period of suspension, Respondent shall comply with the requirements of the Wyoming Rules of Disciplinary Procedure, particularly the requirements found in Rule 21; and it is further
[¶4] ORDERED that, pursuant to Rule 9(b) of the Wyoming Rules of Disciplinary Procedure,’ this Order of Immediate Suspension shall be published in the Pacific Reporter; and it is further
[¶6] ORDERED that the Clerk of this Court shall transmit a copy of this Order of Immediate Suspension to the Respondent, Bar Counsel, members of the Board of Professional Responsibility, and the clerks of the appropriate courts of the State of Wyoming,
[¶6] DATED this 12th day of July, 2017.
BY THE COURT:
/s/ E. JAMES BURKE Chief Justice